Citation Nr: 0409948	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for warts on hands.

3.  Entitlement to service connection for bilateral tinea pedis, 
claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for dermatitis of the 
thighs, claimed as due to exposure to Agent Orange.

7.  Entitlement to service connection for a stomach disorder.





REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a 
December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2003, the veteran was afforded a Board hearing in 
Washington, D.C.  The transcript is of record.  At the hearing, 
the veteran noted treatment with a podiatrist secondary to his 
service-connected diabetes.  The veteran also noted treatment for 
other unnamed conditions as secondary to diabetes.  The RO should 
address these claims accordingly.

The issues of entitlement to service connection for hypertension, 
a right knee disorder, dermatitis of the thighs, claimed as due to 
exposure to Agent Orange, and a stomach disorder are Remanded to 
the RO via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a decision on 
the veteran's claim of service connection for PTSD, warts on the 
hands and bilateral tinea pedis has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran had active military service from October 1965 to 
May 1969, including service in the Republic of Vietnam.

3.  The most probative evidence of record shows that the veteran 
does not currently have PTSD.

4.  The veteran does not have a current disorder of warts to the 
hands.

5.  The record contains no probative evidence indicating that the 
veteran's bilateral tinea pedis is as a result of exposure to 
Agent Orange, although the probative evidence does support a 
finding that bilateral tinea pedis is directly related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).

2.  Warts on the hands were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


3.  The veteran's bilateral tinea pedis was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  Under the VCAA, VA has a duty to notify the 
veteran or appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA satisfied these 
duties to the veteran in a VCAA letter issued in May 2002.  The 
letter predated the December 2002 initial denial of benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, on 
file are the veteran's service medical records and private post-
service treatment records.  The veteran has indicated post-service 
treatment by other treatment providers, although these records are 
not on file.  As for the issues of entitlement to service 
connection for warts on the hands and PTSD, the Board finds that 
it is unnecessary to obtain these records prior to making a 
determination, as the veteran testified that he did not receive 
post-service treatment for either disorder.  The evidence of 
record contains a May 2002 VA mental examination for PTSD, and a 
VA physical examination for warts on the hand.  Additionally, the 
veteran submitted a private mental examination performed in 
January 2004.  The examination reports obtained are thorough and 
contain sufficient information to decide the issues on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  As for the issue of 
entitlement to service connection for bilateral tinea pedis, in 
light of the favorable decision, no further discussion of VCAA is 
necessary at this point.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.

I.  Factual Background

PTSD

A review of the record shows that in April 2002, the RO received 
the veteran's application for VA compensation which included 
service connection for PTSD.

The veteran claims service connection for PTSD which he asserts 
occurred due to military service.  

The veteran's DD Form 214 shows that he had approximately one year 
and nine months of service in Vietnam and was awarded the National 
Defense Service Medal, the Vietnamese Service Medal, the 
Vietnamese Campaign Medal, and the Good Conduct Medal.  

The veteran's service medical records are negative for complaints 
regarding his mental health.

In May 2002, the veteran was afforded a VA mental examination.  
The veteran stated that he had some sleeping problems and would 
get "jittery and nervous."  He claimed anxiety and the inability 
to concentrate.  He stated that he wakes up during the night; 
however, it was not due to dreams.  For his sleep apnea disorder, 
he used a TENS unit at night to open up his air passage and to 
help him sleep.  He did not have any problems with his employment 
as a truck driver.  The veteran stated that during service in 
Vietnam he provided security for a General.  During service, 
approximately 80 individuals were killed at a barracks and he was 
less than a mile away and could see a big flame where the barracks 
took a hit.  The veteran denied participating in combat or Viet 
Cong.  He stated that in Da Nang some "81s" fell in the complex; 
however, no one was hurt.  At home, the veteran reported sleeping 
on the floor at times and unintentionally hitting his wife while 
sleeping.  In the Discussion portion of the examination report, 
the examiner noted that he avoided asking the veteran leading 
questions regarding any PTSD symptomatology to avoid any 
unintentional symptom enhancement on the veteran's part.  Upon 
questioning, the veteran's responses did not provide clear 
evidence of a PTSD diagnosis.  The examiner was unable to elicit 
any of the six criteria for the establishment of a PTSD diagnosis.  
The examiner opined that although the veteran gave some evidence 
of post-military PTSD symptomatology such as sleeping on the floor 
and unwitting physical assault on his wife, these symptoms seemed 
to have abated.  The examiner was unable to ascertain any acute 
events which could be relevant to PTSD and no enduring symptoms 
could be found.  If PTSD symptoms were present, they appeared to 
be transient in nature.  The veteran exhibited no impairment in 
social or occupational functioning resulting from emotional 
sources.

In February 2003, the veteran submitted a PTSD questionnaire.  He 
stated that while stationed in Vietnam his unit came under 
constant mortar/artillery shelling.  One night, his barracks was 
hit and 50-70 soldiers were killed and others were wounded.  He 
could smell burning human flesh.

A hearing was held before the Board in October 2003.  The veteran 
stated that while in Vietnam, his unit was being transferred to Da 
Nang and a truck blew up in front of him; some soldiers were 
killed.  Prior to being transferred to Da Nang, his base came 
under mortar attack; however, no one was killed.  Shortly 
thereafter, an air base near where he was stationed came under 
mortar attack and 50-60 individuals were killed.  The individuals 
were burnt and his unit transferred some of the bodies.  He, 
again, recounted smelling burnt flesh.  He recalled one of his 
friends being killed in service.

The veteran underwent a private psychological assessment in 
January 2004 by Dr. Gupta, a licensed psychologist.  The examiner 
concluded that the veteran was having residual PTSD symptoms.  The 
examiner stated that the veteran's problems originated from his 
suppressed and traumatic feelings that he went through in his 
"position of fighting in Vietnam."  The veteran witnessed the 
death of a friend.  He recounted the bombing of 60-70 soldiers 
which resulted in the smell of burnt flesh.  Dr. Gupta noted that 
the veteran became disturbed and fearful when a helicopter passed, 
more so than a "normal" person would.  The examiner opined that 
the veteran slept on the floor as an abnormal way to cope with his 
morbid fears of the sounds of airplanes and helicopters.  The 
examiner stated that the veteran's symptoms of hypervigilence and 
exaggerated startled response affected his profession as a truck 
driver.  The examiner suggested that the veteran continue 
counseling aimed at desensitizing his traumatic experience.  It 
was Dr. Gupta's opinion that his problems were affecting his 
relationships with his spouse and other individuals.

Warts on hands

Service medical records reflect that in February and September 
1968, the veteran had warts removed from his hands.  

In May 2002, the veteran was afforded a VA examination.  The 
veteran reported that during service he had warts removed from 
both hands.  He reported no recurrence and no subsequent symptoms.  
The examiner diagnosed a history of warts removed from the hands 
without current sequelae.  

At the October 2003 Board hearing, the veteran reported no post-
service treatment for warts to the hands.  

Bilateral Tinea Pedis due to Agent Orange Exposure

Service medical records are negative for bilateral tinea pedis.

At a May 2002 VA examination, the veteran stated that he incurred 
a foot fungus while serving in Vietnam and incurred athletes foot 
since that time.  Physical examination revealed scaliness of the 
skin around the bottom of his foot and a moderate fungal infection 
under the great toe of his right foot.  The left foot appeared 
normal.  Tinea pedis and tinea unguium was diagnosed.

The veteran testified at the October 2003 hearing that during 
service his feet were "constantly" wet and he sustained blistering 
and cracking between the toes.  When removing his boots and socks, 
he sustained scaling of his feet and he described his feet as 
being "raw."  He treated with cream and medication which eased the 
disorder.

A January 2004 statement submitted by the veteran's private 
physician, Dr. Statler, noted that the veteran had undergone 
treatment for bilateral tinea pedis and mycotic nail changes.

II.  Laws and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even though 
there is no official record of such incurrence or aggravation.  
Every reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

In addition to the criteria set forth above, service connection 
for PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2003); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Where the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 
(2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, PCT, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and Type II diabetes mellitus.  38 
C.F.R. § 3.309(e) (2003).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other condition 
for which he has not specifically determined a presumption of 
service connection is warranted.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 
24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed 
in Combee also applies to claims based on exposure to Agent 
Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

PTSD

The veteran claims service connection for PTSD which he asserts 
was incurred due to military service.  Applying the facts in this 
case to the criteria set forth above, the Board finds that the 
weight of the probative evidence of record is against a finding 
that the veteran currently has PTSD.  As a result, service 
connection for this disability must be denied.

The veteran was afforded a VA examination in May 2002 and a 
private psychological assessment in January 2004.  The VA examiner 
independently reviewed the claims file folder, performed a mental 
status examination, and determined that there was no diagnosis of 
PTSD.  The veteran denied participating in combat.  Post-service, 
he denied experiencing nightmares.  The only indicators the 
examiner could associate with PTSD symptomatology was sleeping on 
the floor and unintentional physical assault on his wife while 
sleeping.  The examiner, however, noted that this behavior had 
abated for the most part.  The examiner noted that there were no 
acute events which could be relevant to PTSD and no enduring 
symptoms could be found.  

On private examination in January 2004, Dr. Gupta diagnosed PTSD; 
however, the physician's statements are entitled to limited 
probative weight, as he did not review the claims folder and the 
veteran's factual history.  Furthermore, the Board notes that Dr. 
Gupta's findings are inconsistent with previously documented 
facts.  Dr. Gupta noted that the veteran's "problems" originated 
from his "position of fighting in Vietnam"; however, there is no 
indication in the claims file that the veteran participated in 
combat, and the veteran specifically denied combat at the October 
2003 hearing.  Dr. Gupta also noted that the veteran slept on the 
floor; however, he provided no further detail.  It was noted that 
the death of the veteran's friend was affecting his "normal" 
functioning; however, the only incident described was when a 
helicopter passes, the veteran becomes "disturbed" and "fearful" 
more than a "normal" person would.  The psychologist described a 
"morbid" fear of airplane and helicopter sounds; however, he did 
not provide any further detail for this conclusion.  The 
psychologist also stated that the veteran's employment as a truck 
driver was affected; however, he provided no further detail as to 
this conclusion.  Finally, the psychologist stated that the 
veteran's spousal and close relationships were affected but no 
detail was provided.  Given the factual conflicts presented and 
the lack of rationale for Dr. Gupta's conclusions, the private 
opinion is based on less credible and less probative evidence.  

The Board accepts the May 2002 VA examination as being the most 
probative medical evidence on the subject, as it was based on a 
review of all historical records and a thorough examination, and 
it contains detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the 
examination report, and the fact that it was based on a review of 
the applicable record, the Board finds that it is more probative 
and material to the veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  The VA examiner did not diagnose PTSD.  Because 
such a diagnosis of PTSD is required, entitlement to service 
connection for PTSD is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2003).

In reaching this decision, the Board has considered the veteran's 
assertions that he currently has PTSD, due to the stressful 
incidents which occurred in combat that he described.  Although 
the Board can sympathize with the veteran's plight, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a diagnosis of current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the veteran's own testimony is 
not probative evidence that he has PTSD.

The preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) .

Warts on Hands

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  It is clear from the veteran's service medical 
records that the veteran sustained warts to his hands and had them 
removed during service.  Service medical records reflect treatment 
in February and September 1968.  It is not shown from the record, 
however, that the veteran currently suffers from any residual 
disability from the disorder.  

The veteran testified at the October 2003 Board hearing that he 
had not received any post-service treatment for the warts.  The 
May 2002 VA examiner noted that while the veteran had a history of 
warts being removed from his hands in the late 1960s, there was no 
recurrence and no current sequelae.

As the medical evidence demonstrates that the veteran does not 
currently have a wart disorder, the Board finds that the 
preponderance of the evidence is against the veteran's claim of 
service connection for warts to the hand.  Consequently, the 
benefit-of-the-doubt-rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Tinea Pedis due to Agent Orange Exposure

As set forth above, the veteran claims that service connection for 
bilateral tinea pedis is warranted as he believes that such 
condition was incurred as a result of his exposure to Agent Orange 
in Vietnam.

Initially, it is noted that tinea pedis is not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Thus, presumptive 
service connection for this disorder due to Agent Orange exposure 
is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2003).

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for bilateral tinea pedis on a 
direct basis is warranted.  In that regard, service medical 
records are negative for tinea pedis.  At the May 2002 VA 
examination, the veteran stated that he incurred the onset of a 
foot fungus in Vietnam which continued post-service.  On physical 
examination of the right foot, scaliness of the skin around the 
bottom of his feet and moderate fungal infection under the great 
toe was noted.  The left foot was normal.  Tinea pedis and tinea 
unguium were diagnosed.  Correspondence from the veteran's private 
physician indicated treatment for tinea pedis.

At the October 2003 Board hearing, the veteran testified that he 
sustained wet feet during active duty service, and blistering and 
cracking feet.  Correspondence dated in January 2004 from the 
veteran's private physician indicated that he had treated the 
veteran for bilateral tinea pedis.

Although service medical records are negative for tinea pedis, in 
assessing the credibility of the evidence including the veteran's 
testimony, and giving the veteran the benefit of the doubt, the 
Board finds it persuasive that the veteran's tinea pedis was 
incurred during service.  The Board also finds persuasive that 
although the left foot was deemed normal at the VA examination, 
the veteran's private physician indicated that the veteran had 
undergone treatment for bilateral tinea pedis.  Accordingly, 
service connection is granted for this disability.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for warts on the hands is 
denied.

Entitlement to service connection for bilateral tinea pedis is 
granted.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case, as to the 
issues of service connection for hypertension, a right knee 
disorder, dermatitis, and a stomach disorder.

At the Board hearing held in October 2003, the veteran indicated 
receiving treatment from the following providers:  Dr. Dupont 
Hood, Dr. Stephen Hendrix, Dr. Charles Drake, Dr. Carroll and Dr. 
Robert Balskey.  These records are not on file.  The RO should 
contact the veteran and obtain from him further information 
including the proper spelling of each physician's name, address 
and dates of treatment.  The RO should then request the veteran's 
treatment records from these physicians.  38 C.F.R. § 3.159(c)(2) 
(2003).  The veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical records.  
38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Service medical records reflect that the veteran injured his right 
knee during service.  Post-service medical records reflect that 
the veteran underwent arthroscopic surgery in July 1992.  The 
veteran should be scheduled for another VA examination and the 
examiner should provide a diagnosis of the veteran's current right 
knee disorder and provide an opinion as to whether the veteran's 
disorder is etiologically related to the knee injury sustained in 
service.

Service medical records in September 1968 reflect that the veteran 
sustained a rash between his legs.  The veteran testified at the 
hearing that his rash was not physically apparent at the time of 
the VA examination, although he sustained a flare-up weeks later.  
The veteran also testified that the rash could be as a result of 
exposure to Agent Orange in Vietnam.  The veteran should be 
afforded another examination to determine whether the veteran has 
a current disorder of dermatitis of the thighs, whether said rash 
is etiologically related to service and/or whether it is related 
to exposure to Agent Orange.  The examiner should consider the 
veteran's contentions that the rash subsides and then flares up 
periodically.

Service medical records reflect that the veteran experienced 
stomach cramps during service on multiple occasions.  The veteran 
should be scheduled for another VA examination and it is suggested 
that an upper and lower gastrointestinal examination be performed.  
The examiner should provide a current diagnosis and an opinion as 
to whether the stomach disorder is etiologically related to 
service.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should review the record and send an appropriate letter 
to the veteran to ensure compliance with all notice and assistance 
requirements set forth in the VCAA and its implementing 
regulations.  

2.  The RO should contact the veteran and obtain from him the 
names of all post-service treatment providers, address, and dates 
of treatment.  The RO should, then, obtain the veteran's private 
treatment records from the providers, including those listed 
above.  If such efforts prove unsuccessful, documentation to that 
effect should be added to the claims file.  

3.  The veteran should be scheduled for a VA medical examination 
for the purpose of clarifying the diagnosis of the veteran's right 
knee disorder and in determining the etiology of any such 
disorder.  The RO should forward the veteran's claims file to the 
VA examiner.  The examiner should review the entire claims file 
and provide an opinion as to whether it is at least as likely as 
not that the veteran's right knee disorder is etiologically 
related to his service and/or the injury he sustained while in 
service.  All opinions and conclusions expressed must be supported 
by a complete rationale in a report.  If an opinion cannot be 
expressed without resort to speculation, the examiner should so 
indicate.

4.  The veteran should be scheduled for a VA medical examination 
for the purpose of clarifying the diagnosis of the veteran's skin 
disorder claimed as dermatitis and in determining the etiology of 
said skin disorder.  The RO should forward the veteran's claims 
file to the VA examiner.  The examiner should review the entire 
claims file and provide an opinion as to whether it is at least as 
likely as not that his skin disorder is etiologically related to 
his service or any incident therein, including the likelihood of 
whether the veteran's disorder is as a result of exposure to Agent 
Orange.  All opinions and conclusions expressed must be supported 
by a complete rationale in a report.  If an opinion cannot be 
expressed without resort to speculation, the examiner should so 
indicate.

5.  The veteran should be scheduled for a VA medical examination 
for the purpose of clarifying the diagnosis of any such stomach 
disorder and in determining the etiology of the disorder.  The RO 
should forward the veteran's claims file to the VA examiner.  The 
examiner should review the entire claims file and provide an 
opinion as to whether it is at least as likely as not that his 
stomach disorder is etiologically related to his service or any 
incident therein.  All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  If an opinion 
cannot be expressed without resort to speculation, the examiner 
should so indicate.

6.  Then, after conducting any additional indicated development, 
the RO should readjudicate the veteran's claim of service 
connection for hypertension, a right knee disorder, dermatitis 
claimed as due to exposure to Agent Orange, and a stomach 
disorder.  If the determination of these claims remain unfavorable 
to the veteran, the RO must issue a Supplemental Statement of the 
Case and provide him a reasonable period of time in which to 
respond before this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



